Citation Nr: 1120726	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in part, denied service connection for a right ear hearing loss (previously claimed as unilateral hearing loss) disability.  The Veteran appealed the RO's June 2008 rating action to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that the claim of entitlement to service connection for a right ear hearing loss disability needs to be remanded for additional substantive development in accordance with the directives outlined in the indented paragraphs below. 

The Veteran seeks entitlement to service connection for a right ear hearing loss disability.  He contends that his current right ear hearing loss disability is the result of in-service acoustic trauma while serving on active duty in Korea.  He maintains that he had some post-service occupational noise exposure as an automotive technician without the use of hearing protection.  As the Veteran's Report of Separation from the Armed Forces (DD 214) reflects that he was assigned to the Company  L 21 Infantry Regiment in Korea, the Board finds his reports of noise exposure credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a)(West 2002); Hensley v. Brown, 5 Vet. App. 155 (1993).  

A March 2008 VA fee basis examination report reflects that the Veteran has right ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2010).  Thus, the crux of this claim hinges on whether there is competent and probative medical evidence of record establishing an etiological relationship between the Veteran's current right ear hearing loss and his in-service acoustic trauma.  There are VA and private opinions that are against and in support of the claim, respectively.  The Board finds each report to be of limited probative value for the reasons outlined below.  

The March 2008 VA fee basis audiologist concluded, after an audiometric examination of the Veteran and a review of his in-service and post-service history, "based on the noise exposure that this Veteran described and the VA confirmed it is not likely that it caused a unilateral hearing loss."  In formulating her opinion, the audiologist specifically stated that she had not reviewed the Veteran's claims files.  More importantly, the Board places little weight on this opinion because the audiologist did not offer any rationale for the conclusion reached in her opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the Board must consider whether the examiner had sufficient facts and data and provided sufficient reasoning in assessing the probative value of a medical opinion).

In contrast to the above-cited VA fee basis is a November 2008 private ear, nose and throat (ENT) physician's opinion that is supportive of the claim.  After the Veteran's reported in-service acoustic trauma, the private ENT concluded, " He does have severe right ear hearing loss which more likely than not is a result of his noise exposure in the military."  (See November 2008 opinion, prepared by Wilmington Ear Nose and Throat Associates, P. A.).  The ENT's opinion is based on a limited history, namely that the Veteran's only exposure to acoustic trauma was during military service.  The physician did not address the Veteran's post-service occupational noise exposure as an auto technician without the use of hearing protection.  Thus, this opinion is also of limited probative value because it is not based on an accurate and complete medical history. 

It has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (2010) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must in accordance with 38 C.F.R. § 4.2, return the claims file to the examiner who provided the March 2008 VA fee basis opinion to assist the Veteran with his claim of entitlement to service connection for A right ear hearing loss disability.  (if this examiner is unavailable, the files should be provided to another examiner of suitable background and experience.  If, but only if, the alternate examiner deems it necessary to conduct another audiological examination, such examination shall be scheduled as soon as practicable.) The following considerations will govern the review:

a.  The claims file and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated.

b. In reaching all conclusions, the reviewer must provide a medical basis(es) and identify the evidence of record relied upon in reaching her respective conclusion.  In particular:

c.  Is any currently diagnosed right ear hearing loss etiologically related to, or had its onset during, the Veteran's period of military service or within the initial post-service year?

The reviewer must review the claims file.  In formulating the above-requested opinion, the reviewer's attention is called to the following service and post-service treatment records:

(i) March 1953 and April 1955 pre-induction and service separation examination reports, respectively, reflecting that the Veteran scored 15/15 on the whispered and spoken voice test; The Veteran's ears were evaluated as "normal" at both examinations.

(ii) February 2006 VA treatment record, reflecting that the Veteran reported having had hearing loss in the right ear since the 1950s; and,

(iii) November 2008 report, prepared by Wilmington Ear, Nose and Throat Associates, containing the examining physician's opinion that the Veteran had right ear hearing loss that is related to his in-service noise exposure.  

A complete rationale must be supplied for any opinion rendered.

2.  Thereafter, the AMC/RO should readjudicate the Veteran's claim for service connection for a right ear hearing loss disability.  If the claim is denied, the AMC/RO should issue a supplemental statement of the case to the Veteran and his representative, and provide them with an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



